—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered September 1, 1994, convicting him of burglary in the second degree, burglary in the third degree (five counts), criminal mischief in the third degree, criminal mischief in the fourth degree (ten counts), petit larceny (six counts), criminal possession of stolen property in the fifth degree, criminal trespass in the second degree, and attempted criminal trespass in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.